Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 4, 5, 12, 16, and 18-20 have been amended. Claims 6, 9, and 17 have been canceled. Claims 21-23 have been added as new. Claims 1-5, 7, 8, 10-16, and 18-23 are pending.

Response to Arguments
Applicant's arguments filed 10/06/2021 regarding the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the claims provide specific claim limitations that illustrate a particular way for determining transit time for delivery of an online-ordered item from a retail location to a destination location and indicate a practical application in accordance with given PTAB examples (see Remarks pg. 11-12). Examiner disagrees. Examiner first notes that the PTAB cases and decisions cited are merely informative and are not precedential and binding. Further, the claim(s) reciting “specific” limitations illustrating a “particular way” for determining transit times for delivery is not the test for patent eligibility under 35 U.S.C. 101, nor step 2A, prong 2. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. The courts not integrate a judicial exception into a practical application, one in particular being “merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea” (see MPEP 2106.04(d). In the instant application, the additional elements, i.e. claim 1: [providing] a user interface from an online retailer, software tool implemented on a computing system, electronic cart, supply chain fulfillment server, are recited at a high-level of generality performing the claim limitations of claim 1 that have been pointed out as reciting the judicial exception. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Examiner maintains the rejection. 
Applicant argues that the claims provide the technical advantage of reducing the needed processing power of a computing device by calculating transit times for a single item at a time prior to being added to a digital cart. Further, Applicant states that, as a result, the claimed invention provides improved computing performance and improved item handling for a more accurate determination of a transit time. Applicant argues that the claims evidence a technological solution to a technological problem. Examiner disagrees. The alleged reducing the needed processing power of a computing device, is merely alleged, but there is nothing in the specification nor claims showing how not the time at which the transit times and shipping determination is completed. Further, improved item handling represents an improvement in the judicial exception itself, not an improvement in computers or technology. It is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) (See MPEP 2106.05(f)(2)). Examiner maintains the rejection. 
Applicant’s arguments, see pg. 13, filed 10/06/2021, with respect to the 35 U.S.C.103 rejection have been fully considered and are persuasive. The 35 U.S.C.103 rejection has been withdrawn. 

Claim Objections
Claim 23 is objected to because of the following informalities:  Claim 23 recites the limitation “the actual transit time is additionally based on one or more of transportation equipment data, delivery schedule data, personnel data and outside contractor data stored int the transit time database”. The typographical error “int” should be “in”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 8, 10, 11, 14, 15, and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recite the limitation(s) of “responsive to the input and prior to receiving an input to add the selected item to an electronic cart: individually displaying the selected item on the retail user interface”, and “responsive to the individual display of the selected item and shipping option, receiving an input to add the individually displayed selected item to the electronic cart”. It is unclear whether these are two separate inputs of an item into an electronic cart. For 
Claim 5 recite the limitation “receiving an input comprising inputs related to the order includes a destination location of the inventory item prior to receipt of the input”. It is unclear which “input” the claim is referring to: an input related to an order comprising an inventory item selected from among the plurality of selectable items; or an input to add the selected item to an electronic cart. For purposes of examination, Examiner interprets the input to be an input to add the selected item to an electronic cart.
Claim 14 recites the limitation “wherein the computing system comprises a retail web server and a supply chain fulfillment server, and wherein the item description web interface is provided by the retail web server based on an input from the supply chain fulfillment server, the input indicating availability of the shipping option”. A supply chain fulfillment server is discloses in claim 12 from which claim 14 depends, it is unclear if this supply chain fulfillment server is a different server than the one in claim 12. For purposes of examination, Examiner interprets the supply chain fulfillment server to be the same server mentioned in claim 12.
Claim 14 recites the limitation “wherein the computing system comprises a retail web server and a supply chain fulfillment server, and wherein the item description web interface is provided by the retail web server based on an input from the supply chain fulfillment server, the input indicating availability of the shipping option”. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation of “receiving an input related to the order additionally includes receiving a destination location input of the inventory item”. It is unclear which “input” an input related to an order comprising a user-selection input of an inventory item selected from among the plurality of selectable items (claim 12); an input to add the selected item to an electronic cart (claim 12), or an input from the supply chain server indicating availability of the shipping option (claim 14). For purposes of examination, Examiner interprets the input to be an input related to an order.
Claim 19 recites the limitation “transmit the selection of the item and a delivery location to a supply chain fulfillment server;…. place an electronic hold on the selected item at the plurality of retail locations to prevent a change in location of the selected item within a supply 6U.S. Patent Application Serial No. 16/681,590 Amendment dated October 6, 2021 Reply to Office Action of June 7, 2021 Atty Docket No.: 16386.0069USU1-201905474chain for purposes of determining an actual transit time, the electronic hold being managed by a supply chain fulfillment server”. It is unclear if the two servers are two distinct/separate servers. For purposes of examination, Examiner interprets the supply chain fulfillment servers to be the same server.
Claim 19 recites the limitations  “determine an actual transmit time, via truck, from each of the plurality of retail locations to the destination location for the selected item, wherein the actual transit time is based on current transit times determined, at least in part, from weather conditions, road construction and traffic delays identified within a transit time database accessed by the supply chain fulfillment server; receive, from the supply chain fulfillment server, an indication of whether a shipping option for delivery of the item within the predetermined time frame is available based on the actual transmit times”. It is unclear whether the “transmit” times are a typographical error, or whether the transmit time is a time of transmission (i.e. time of transmitting data, etc.). For purposes of examination, Examiner interprets that “transmit time(s)” should read “transit time(s)”. 
Claim 22 has the same issue above as claim 19 (“transmit time”). 
Dependent claims 2-4, 7, 8, 10, 11, 15, 20, 21, and 23 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency on rejected claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7, 8, 10-16, and 18-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-5, 7, 8, 10, 11 and 21-23 recite a method (i.e. process), claims 12-16 and 18 recite system (i.e. machine), and claims 19 and 20 recite a retail web server (i.e. article of manufacture or machine). Therefore claims 1-5, 7, 8, 10-16, and 18-23 fall within one of the four statutory categories of invention.
Independent claim 1 recites the limitations of receiving an input related to an order comprising an inventory item selected from among the plurality of selectable items; responsive to the input and prior to receiving an input to add the selected item, individually displaying the selected item; determining, individually for the selected item, a plurality of retail locations, which includes a receiving center, a flow center or a retail store, from which the inventory item can be delivered to a destination location within a predetermined time frame under default delivery conditions; placing an [electronic] hold on the selected item at the plurality of retail 
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: [providing] a retail user interface from an online retailer, software tool implemented on a computing system, electronic cart, supply chain fulfillment server. The computer components are recited at a high-level of 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Independent claim 12 recites the limitations of receiving an input related to an order, the input comprising a user-selection input of an inventory item selected from among the plurality of selectable items; responsive to the user-selection input and prior to receiving a user input to add the selected item, providing an individual display of the selected item; determining, individually for the selected item, a plurality of retail locations, which include a receiving center, a flow center or a retail store, from which the inventory item can be delivered to a destination location of the user within a predetermined time frame under default delivery conditions; placing an [electronic] hold on the selected item at the plurality of retail locations to 
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: [providing] a user interface from an online retailer, electronic cart, supply chain fulfillment server, computing system comprising a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 14 recites the limitation that the additional element of the computing system comprises a retail web server and a supply chain fulfillment server, and wherein the item description web interface is provided by the retail web server based on an input from the supply chain fulfillment server, the input indicating availability of the shipping option. The claim recites limitations that are further directed to the abstract idea. The claim recite additional elements of the computing system, a retail web server, supply chain fulfillment server, and item description web interface. The additional elements are computer components recited at a high-
Dependent claims 2-5, 7, 8, 10, 11, 13, 15, 16, 18, and 21-23 recite additional limitations that are further directed to an abstract idea. Therefore, claims 2-5, 7, 8, 10, 11, 13, 15, 16, 18, and 21-23 are also rejected under 35 U.S.C. 101.
Independent claim 19 recites the limitations of  receiving a selection of an item from among the plurality of selectable items; transmitting the selection of the item and a delivery location; responsive to the selection of the item and prior to receiving an input to add the selected item: individually display the selected item; determine for the selected item, a plurality of retail locations from which the selected item can be delivered to the destination location within a predetermined time frame; place an [electronic] hold on the selected item at the plurality of retail locations to prevent a change in location of the selected item within a supply 6U.S. Patent Application Serial No. 16/681,590 Amendment dated October 6, 2021 Reply to Office Action of June 7, 2021 Atty Docket No.: 16386.0069USU1-201905474chain for purposes of determining an actual transit time; determine an actual transmit time, via truck, from each of the plurality of retail locations to the destination location for the selected item, wherein the actual transit time is based on current transit times determined, at least in part, from weather conditions, road construction and traffic delays; receive an indication of whether a shipping option for delivery of the item within the predetermined time frame is available based on the actual transmit times; based on the shipping option being 
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: a computing system comprising at least one processor communicatively coupled to memory, the memory comprising a software tool; [providing] a user interface from an online retailer, a user device, electronic cart, supply chain fulfillment server, [providing] an item user interface to a display of the user device. The additional elements are computer components are recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 20 recite additional elements that are further directed to the abstract idea analyzed above. Therefore, dependent claim 20 is also rejected under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1-5, 7, 8, 10-16, and 18-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph set forth in this Office action.
The closest patent or patent application prior art found is Faust (2017/0018013), which discloses a merchant management system that optimizes the selection of merchants and products/items to fulfill orders in an online environment. The references does not explicitly disclose the amended limitation of placing an electronic hold on the selected item at the plurality of retail locations to prevent a change in location of the selected item within a supply chain for purposes of determining an actual transit time, the electronic hold being managed by a supply chain fulfillment server, prior to receiving an input to add the selected item to an electronic cart. The amended limitation overcomes the prior art reference.
The closest non-patent literature (NPL) reference found “How to Buy Yeezys Online Like a Complete Sneaker Copping PRO!” (2017) discloses a method of buying a popular item, Yeezys sneakers, online via sneaker retailers  using sneaker bots. The article discloses the process and how the users are placed in a waiting room, and if they get through, they are able to select a size and add the pair to their cart with a time limit of 10 minutes to complete the transaction. Although, the users are placed in a holding room prior to adding the items to their cart, the items themselves are not placed on hold prior to the item being placed into their cart, therefore the amended limitation of placing an electronic hold on the selected item at the plurality of retail locations to prevent a change in location of the selected item within a supply chain for purposes of determining an actual transit time, the electronic hold being managed by a supply chain fulfillment server, prior to receiving an input to add the selected item to an electronic cart, is not disclosed. The amended limitation overcomes the prior art reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628         

/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628